Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application # 16/922,280 was filed on 7/7/2020.
Claims 1-17 are subject to examination.
An IDS filed on 7/7/2020, 12/11/2020 has been fully considered and entered by the Examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:  typographical error  With respect to claim 1, it states “a processor programed to issue…”.  It should recite “a processor programmed to issue…”.  Appropriate correction is required.
Claim Interpretation
With respect to “processor” in claims,  the Paragraph 249 of the specification of the current application states “a processor implemented by an electric circuit.”.  Therefore, Examiner is interpreting “processor” as hardware processor.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  With respect to claim 1, 16, 17 the claim recite “a processor programmed to issue a communication destination for registering the user in association with the tenant (i.e. concepts performed in the human mind & managing personal behavior or interactions including social 
This judicial exception is not integrated into a practical application.  The claim recites one additional element of processor/terminal/cloud system for issuing steps.  The processor in the step is recited at a high level of generality such that amounts no more than mere instructions to apply the exception using a generic computer systems component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim does not recite additional element/step.   The claim is directed to an abstract idea.
Dependent claim(s) 2-16 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below: the claim(s) are directed to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well understood, routine and conventional activities previously known to the industry.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 12-13, 15, 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Foster et al. U.S. Patent Publication # 2019/0124109 (hereinafter Foster)

	With respect to claim 2, Foster teaches the cloud system as claimed in claim 1, wherein the processor is programmed to issue the communication destination for each tenant (i.e. company/organization) and to register the user connected to the communication 20destination in the tenant  for which the communication destination is issued (i.e. registering the employee user in protection portal wherein the employee may personalize their portal settings) (Paragraph 190).
	With respect to claim 3, Foster teaches the cloud system as claimed in claim 1, wherein the processor is programmed to issue the communication destination for each role in the tenant (i.e. employee user of the company and end user not associated with the organization) (Paragraph 189), and 5register the user connected to the communication destination in the tenant as a user having the role identified based on the communication destination (i.e. employee of company and end not associated with the organization)(Paragraph 190-192)
	With respect to claim 4, Foster teaches The cloud system as claimed in claim 2, wherein the processor is programmed to 15send, to a first terminal, the communication destination that is associated with tenant identification information of the tenant in which an administrator logged into the cloud system is registered (Paragraph 83)(Fig. 6), and 20when a second terminal is connected to the communication destination associated with the tenant identification information (Fig. 6, 7) (Fig. 18 element 2 “user receives email invitation”)(Paragraph 85, 189-192), register a user of the second terminal 
	With respect to claim 5, Foster teaches the cloud system as claimed in claim 4, 5wherein the processor is programmed to store a list of applications (i.e. facebook page, linkedin page, Instagram page, twitter page) related to the services in association with destination identification information identifying the communication destination (Paragraph 194-195), 10send, to the first terminal, the communication destination associated with the destination identification information and the tenant identification information (Paragraph 194-195), and when the second terminal is connected to the 15communication destination associated with the destination identification information and the tenant identification information (Paragraph 190, 192, 194), register usable application information indicating usable applications identified by the destination 20identification information in association with the user registered in the tenant (Paragraph 190-192, 194)
With respect to claim 12, Foster teaches the cloud system as claimed in claim 4, wherein the cloud system is configured to cause the first terminal to display a use right management screen for editing a list of users registered in the 15tenant and use rights of applications assigned to the users (i.e. “add new user, also in Fig. 8, edit info, and administrator may then can view and edit user information) (Fig. 6-8))(Paragraph 85-86)
With respect to claim 13, Foster teaches the cloud system as claimed in claim 4, wherein when authentication information registered by the user is transmitted from the second terminal or an electronic apparatus, the cloud system allows the 25user registered in the tenant to log into the cloud-87- system (i.e. sending link to access personalized portal through registration) (Paragraph 186-190)
With respect to claim 14, Foster teaches the cloud system as claimed in claim 5, but wherein the processor is programmed to receive application identification 10information of an application for which information indicating that the application is usable by the user is registered in the tenant (Paragraph 129,  
With respect to claim 15, Foster teaches the cloud system as claimed in claim 1, 5wherein the processor is programmed to send, to a first terminal, an administrator web page to which an administrator of the tenant is allowed to log in, issue an URL that is the communication 10destination via the administrator web page (Paragraph 84-86, 189-190), send screen information of a user registration screen to a second terminal accessing the URL (Paragraph 186-190), generate a user web page to which the user 15registered in the tenant is allowed to log in based on user information registered via the user registration screen (Paragraph 186-190), receive an application setting related to a service usable by the user via the user web page, and 20allow an electronic apparatus to execute an application based on the application setting when authentication based on the registered user information is successful at the electronic apparatus (Paragraph 186-190).
With respect to claim 17, Foster teaches method performed by a cloud system to register a user in a tenant, the method comprising: issuing a communication destination for registering the user in association with the tenant (i.e. admin user associated with the organization may each invite each of the one or more employees of the organization to enroll in the protection portal using their company issued email address) (Paragraph 186).
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-11, 14, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foster et al. U.S. Patent Publication # 2019/0124109 (hereinafter Foster) in view of Matsushima et al. EP 3016047 (hereinafter Matsushima)
With respect to claim 6, Foster teaches the cloud system as claimed in claim 5, but fails to teach wherein when a registration limit of an application is exceeded, the processor registers the usable application information indicating the usable 5applications excluding the application whose registration limit is exceeded in association with the user registered in the tenant.
Matsushima teaches wherein when a registration limit of an application is exceeded (i.e. license for the application, wherein the returning the error so as to prevent the trail contracts from being concludes multiple times) (Paragraph 173, 187), the processor registers the usable application information indicating the usable 5applications excluding the application whose registration limit is exceeded in association with the user registered in the tenant (i. e. setting the access right and acquires the screen data of “XXX service” from the service providing apparatus) (Paragraph 177, 179-180, 182).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Foster’s teaching in Matsushima’s teaching to come up with having registration limit of an application has exceeded, registering the usable application with the user registered in the client.  The motivation for doing so would be to provide access right by designating the mail address, the service type as the authority (Paragraph 178)

Matsushima teaches storing a number of users in association with 15destination identification information identifying the communication destination (i.e. one user per license of the designation service type)(Paragraph 172-173), send, to the first terminal, the communication destination associated with the destination identification information and the tenant 20identification information (i.e. issue the license ID of the trial contract) (Paragraph 174-178), and when the second terminal is connected to the communication destination associated with the destination identification information and the tenant identification information (Paragraph 176-178), register the user in 25association with the tenant unless the number of-84- users identified by the destination identification information is exceeded (Paragraph 172-173, 187). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Foster’s teaching in Matsushima’s teaching to come up with having registration limit of an application has exceeded, registering the usable application with the user registered in the client.  The motivation for doing so would be to provide access right by designating the mail address, the service type as the authority (Paragraph 178)
With respect to claim 8, Foster teaches the cloud system as claimed in claim 5, but fails to teach wherein the processor is programmed to store a period for which the user is 10registrable using the communication destination in association with the destination identification information, send, to the 
Matsushima teaches storing a period for which the user is 10registrable using the communication destination in association with the destination identification information (I.e. use start date and use end date indicative of a license deadline on display) (Paragraph 102), send, to the first terminal, the communication destination associated with the 15destination identification information and the tenant identification information (Paragraph 102-105); and when the second terminal is connected to the communication destination associated with the destination identification information and the tenant 20identification information, register the user in association with the tenant unless the period identified by the communication identification information is exceeded (Paragraph 102-107). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Foster’s teaching in Matsushima’s teaching to come up with having storing a period for which user is registrable using the communication in association with the destination identification information.  The motivation for doing so would be reauthenticate the user and his access to the services, for security purposes.  
With respect to claim 9, Foster and Matshuhima teaches the cloud system as claimed in claim 7, but Matsushima further teaches wherein when the second terminal is connected to the 5communication destination associated with the destination identification information and the tenant identification information and the number of users identified by the destination identification information is exceeded, the processor reports an 10error to the second terminal (Paragraph 172-173)

With respect to claim 11, Foster and Matsushima teaches the cloud system as claimed in claim 8, but Matsushima further teaches wherein when a registration limit set for each application is exceeded, the processor reports, to 5the second terminal, an error indicating the application whose registration limit is exceeded  (Paragraph 101-102, 172-173, 187-188)
With respect to claim 16, Foster teaches an information processing system, comprising: 5a terminal of a user (Paragraph 126, 129, 186); and a cloud system that provides services to the terminal, wherein the cloud system is configured to 10issue a communication destination for registering the user in association with the tenant (i.e. admin user associated with the organization may each invite each of the one or more employees of the organization to enroll in the protection portal using their company issued email address) (Paragraph 186).
Foster does not teach terminal registered in a tenant.  Matsushima teaches a terminal of a user registered in a tenant (Paragraph 99, 103-104, 106-107).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Foster’s teaching in Matsushima’s teaching to come up with registering a terminal of the user in a tent.  The motivation for doing so would be providing access rights to safe and known device of the user, wherein the device is registered with the tenant.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

B). Takeuchi et al. U.S. Patent Publication # 2015/0040188 which teaching service providing system having service application, platform API with portal service application and authenticating apparatus for service.
C). Kearns et al. U.S. Patent Publication # 2013/0288221 which teaches user management, company administrators would be able to add new users or register new users for courses through individual email addresses.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAIRYA A PATEL whose telephone number is (571)272-5809. The examiner can normally be reached M-F 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 571-272-5863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

DHAIRYA A. PATEL
Primary Examiner
Art Unit 2453



/DHAIRYA A PATEL/               Primary Examiner, Art Unit 2453